Case ds2G- 20202926 RE SMRMPOTECAMEht MED MMAYEA 7RAI%L GE b RPSUR GBs %- 36

AQ M0 (Rev, O6/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I)

This summons for fname of neividuat anctiite, ifanyy Mindgeek Holding SARL
was received by me onaae, 01/26/2020

J 1 personally served the summons on the individual at (place,

ON (date; ; or

(I left the summons at the individual’s residence or usual place of abode with frame)

a person of suitable age and discretion who resides there,

On (date, . and mailed a copy to the individual’s last known address; or

CI served the summons on (name of individual) Angela Robitaille . who is

designated by law to accept service of process on behalf of (name of organization) Mindgeek Holding SARL

at 21800 Oxnard Street, Suite 150, Woodland Hills, CA 91367 ON (date) 04/27/2020 at 12:03 PM VOr
“I {returned the summons unexecuted because ‘or
33 Other specify:
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

  

Date: 01/28/2020 yD LAD ATE in
/ Server ‘s Signanays

_Jenni Ann Conroy, Orange County #6065
Printed name and litle

1519 E Chapman Ave, #68
Fullerton, CA 92831

Server's address

Additional information regarding attempted service, etc:
